Citation Nr: 1646703	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  14-06 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from January 1960 to July 1960 and from October 1961 to August 1962. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In March 2016, the Board remanded this matter for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current bilateral hearing loss disability is not the result of disease or injury in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letter sent to the Veteran in March 2012.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided several audiological examinations during the appeal period.  The Board recognized the inadequacies in the initial December 2007 and November 2015 examination reports and the matter has been remanded accordingly, most recently, in March 2016.  The Board finds the requirements of the March 2016 remand were met.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the third examination report from August 2016 is adequate to make an informed decision of the Veteran's claim because the examiner considered an accurate factual history of the claimed disability and provided an adequate rationale to support her conclusion that the disability is less likely than not the result of disease or injury in service.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A (a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).
III. Service Connection for Bilateral Hearing Loss

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases listed in 38 C.F.R. § 3.309 (a) will be service connected on a presumptive basis if they manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  Moreover, if those same diseases are noted during service, continuity of symptomatology can show chronicity and subsequent manifestations of the same disease is presumed to be service connected.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra).  Bilateral hearing loss constitutes an organic diseases of the nervous system and thus falls within 38 C.F.R. § 3.309 (a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

For the purposes of applying the laws administered by VA, hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.
The evidence shows the Veteran has a current bilateral hearing loss disability, as evidenced by December 2007, November 2015, and August 2016 VA examination reports.  The Veteran has also reported exposure to jackhammers doing quarry work during his periods of service; noise exposure was consistent with his duties.  The only issue that remains is whether the current bilateral hearing loss disability can be found to be the result of the in-service injury on either a direct or presumptive basis.
The Veteran's service treatment records contain no notations regarding hearing difficulties.  Accordingly, the Board finds the condition was not noted in service.

An August 2006 VA treatment record shows that the Veteran denied hearing problems upon neurosensory evaluation.  

In November 2006, the Veteran was seen at the Milwaukee VA Medical Center's (VAMC's) urgent care with multiple concerns, to include noticing gradual bilateral hearing loss.

A November 28, 2006 VA treatment record shows that the Veteran underwent audiology testing to determine his hearing sensitivity.  He reported acoustic trauma during his first and second tours of duty and that he did not wear hearing protection at those times.  He also reported that as a civilian, he worked at Western Publishing in the factory and as a manager in the office.  He also reported that he did not wear hearing protecting during his time in the factory.  Puretone testing revealed a mixed left ear (AS) hearing loss and right ear (AD) sensorineural hearing loss.

A January 2007 VA treatment record shows the Veteran presented with complaints of a 20 year history of hearing loss, worst in the left year.  He stated that it began gradually and may be slowly worsening.  He mentioned that he was exposed to loud noise (machine gun fire) while in the service.  

In December 2007, the Veteran underwent VA audiological examination.  He stated that his hearing loss was due to firearm exposure of going through training and boot camp and also from doing quarry work.  The Veteran reported being around jack hammers and other quarry-related noises for approximately three months during his first enlistment.  He stated he was around firearms again in his second enlistment due to training exercises; otherwise, he was a radioman and worked communications.  After service, the Veteran reported that he worked for Western Publications for approximately 30 years and the vast majority of that was as an account manager.  He reported that he did work on the line for about a year or two before transitioning exclusively to office work.  The Veteran further indicated that he was a deer hunter for approximately 40 years from his teenager years until about 1995.  He denied any use of hearing protection while hunting.

The VA audiologist in December 2007 stated that the Veteran's hearing loss was not likely due to noise exposure in the military because the Veteran did not complain of any hearing loss while in the service or at the time of discharge; because he did not complain of hearing loss when he filed a service connection claim for a back disability in 1963; and because he had a 40 year history of deer hunting with a firearm from his teenage years until about 1995.

A December 2011 VA treatment record shows that the Veteran reported some decline in hearing recently and wanted to try hearing aids again.  He denied any knowledge of previous ear damage, infection or disease.  He reported that he had some military and industrial noise exposure.  

A January 2012 VA treatment record shows that the Veteran reported that he had hearing loss since the 1960s secondary to military noise exposure and that such had been gradual since that time.

In an April 2012 statement by the Veteran's wife, she stated that shortly after the Veteran's second period of active duty she "observed how his hearing was deteriorating at this time."

Pursuant to the May 2015 Board remand, the Veteran was afforded another VA examination in November 2015.  The November 2015 VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of his military service.  The examiner reasoned that service treatment records were negative for hearing loss.  The examiner further indicated that when the Veteran was released from active military service, his hearing thresholds were within normal limits.  The examiner also noted that an Institute of Medicine (IOM) study on military noise exposure found that "there is no scientific basis for delayed or late onset noise-induced hearing loss, i.e. hearing normal at discharge and causally attributable to military noise exposure 20-30 years later.  In cases where there were entrance and separation audiograms and such tests were normal, there was no scientific basis for concluding that hearing loss that develops 20 or 30 years later is causally related to military service.  Therefore, audiologists have no scientific basis for concluding that delayed onset hearing losses exist."  The examiner explained that because there was no hearing loss at separation, "this study concludes that there is no evidence to suggest his hearing status would be impacted later in life because of the noise events in service."  She continued to note that the first documentation of hearing loss was on VA audiological evaluation on November 28, 2006 and at that time a bilateral mixed hearing loss was revealed.  The examiner concluded that mixed hearing losses were not consistent with damage to the auditory system as a result of acoustic trauma.

Pursuant to the March 2016 Board remand, the Veteran underwent an additional VA examination in August 2016 because the November 2015 VA examiner neither acknowledged nor addressed the Veteran's wife's competent statement that she observed deterioration of his hearing following his separation from service as the Board's remand had specifically requested that this statement be considered by the examiner.

After review of the Veteran's claims file and an in-person examination of the Veteran, the August 2016 VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of his military service.  Specifically, the examiner found that service treatment records were negative for hearing loss, hearing thresholds were within normal limits when the Veteran was released from active military service [in June 1962], he denied ear, nose, or throat trouble on release from active military service on his [July 1960 and June 1962] Report of Medical History form, and his first "confirmed" hearing loss was in November 2006.  (The Board notes that VA audiometric testing in December 2007 confirmed that the Veteran had bilateral hearing loss by VA standards).  

Additionally, the examiner considered the Veteran's wife's April 2012 statement.  However, the examiner discounted her statement finding that "while the Veteran's wife's statement, [stated that] she noticed her husband's hearing loss following his separation from military service, objective evidence does not support her statement."  The examiner explained that "there was no scientific basis for delayed or late onset noise-induced hearing loss, i.e. hearing normal at discharge and causally attributable to military noise exposure 20-30 years later.  In cases where there were entrance and separation audiograms and such tests were normal, there was no scientific basis for concluding that hearing loss that develops 20 or 30 years later is causally related to military service.  Therefore, audiologists have no scientific basis for concluding that delayed onset hearing losses exist."  The examiner concluded that because there was no hearing loss at separation, "this study concludes that there is no evidence to suggest his hearing status would be impacted later in life because of the noise events in service."

Upon thorough review of the record, the Board initially notes that the evidence does not show that the Veteran's hearing loss disability manifested to a compensable degree within one year of the Veteran's separation from service.  As such, service connection for hearing loss is not warranted on a presumptive basis.

The Board further finds service connection for hearing loss is not warranted on a direct basis.  The August 2016 VA examiner determined the Veteran's current bilateral hearing loss disability is less likely than not the result of military noise exposure.  The August 2016 VA examiner explained that service treatment records were silent as to any complaints for hearing loss and further explained that scientific literature does not support a basis or theory for delayed or late onset noise-induced hearing loss.  Therefore, the examiner concluded that because the Veteran's service treatment records are silent as to any hearing loss, there is no evidence to suggest his current hearing loss is a result of his in-service noise exposure. 

The Board finds the opinion of the August 2016 VA examiner most probative with respect to the Veteran's service connection claim for bilateral hearing loss.  The August 2016 VA examiner considered an accurate factual history of the claimed disability and provided an adequate rationale to support her conclusion that the disability is less likely than not the result of service.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In addition to the negative etiology opinion, the Board notes that the Veteran reported that he had a 20 year history of hearing loss in January 2007, which suggests that his symptoms began in the 1980s, as opposed to the 1960s, the time of his service.  He even denied hearing problems during VA treatment in August 2006.  In any event, there are no competent medical opinions linking the Veteran's current bilateral hearing loss disability to his military service.  To the extent the Veteran and his spouse indicate that they believe the Veteran's hearing loss commenced soon after military service, the Board finds the probative value of these statements is diminished by the Veteran's other reports of record which place onset of his hearing loss in the 1980s.  Thus, the Board finds the VA medical examiner's opinion to be the most probative evidence regarding nexus.  As such, the preponderance of evidence is against the Veteran's claim, and service connection for bilateral hearing loss must be denied.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


